DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-9,11-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add a conductive member such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2012/0176692 to Yamawaku in view of United States Patent Application No. 2007/0169891 to Koshiishi et al is presented below.
The Applicant appears to make the arguments that the insulator of Yamawaku is not over an entirety of the lower surface side of the first focus ring. However, this is not what is claimed. What is claimed is that the insulator is disposed entirely on a lower side of the first focus ring- which is interpreted that the entirety of the insulator is disposed on a lower side of the first focus ring. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Futhermore, it is noted that Yamawaku further teaches that the insulator can be many different shapes and there is no specific limit- provided that it is placed in the gap and contacts the plasma such that is generates oxygen radicals to prevent deposits [0057-0058], which expressly suggests that the shape of the insulator can be a result effective variable in preventing unwanted deposits. Meaning, that even though the express shape of the claims is not shown in the teachings of Yamawaku, it is suggested that any shape can be employed in order to create the desired oxygen radicals and deposit prevention. See MPEP 2143 Motivation A. As a result, the arguments against Yamawaku are not considered persuasive, as per the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the outlet" in Claim 7.  There is insufficient antecedent basis for this limitation in the claim. However, it appears that this is a typo and the claim should be dependent on Claim 19. For the purposes of examining based on the merits, claim 20 will be examined as being dependent on Claim 19.
Claim Objections
Claim 20 is objected to because of the following informalities:  
It appears that the phrasing has a typo and that “the outlet being present at an upper surface of the direct current does not flow into the first focus ring” should be “the outlet being present at an upper surface such that the direct current does not flow into the first focus ring.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11, 12, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0176692 to Yamawaku in view of United States Patent Application No. 2007/0169891 to Koshiishi et al.
In regards to Claim 1, Yamawaku teaches a focus ring 25 Fig. 1, 2 comprising: a first focus 25b ring that is conductive (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below); an insulator 25c Fig. 2e that is disposed entirely on a lower side of the first focus ring (as broadly recited, as the entirety of 25c being on a lower portion of 25b); a second focus ring 25a that is conductive (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below) and disposed on a lower side of the insulator; wherein the second focus ring has a protrusion that protrudes above the insulator on an inner peripheral side of the insulator, and an upper surface of the protrusion is exposed to a plasma space [0038-0064], and wherein a gap is formed between the protrusion of the second focus ring and the first focus ring, and a side surface of the insulator is exposed to the plasma space through the gap as shown in the annotated copy of Fig. 2 below:

    PNG
    media_image1.png
    334
    597
    media_image1.png
    Greyscale

Yamawaku does not expressly teach that the upper surface of the insulator is exposed to the plasma space through the gap.
It is noted that Yamawaku further teaches that the insulator can be many different shapes and there is no specific limit- provided that it is placed in the gap and contacts the plasma such that is generates oxygen radicals to prevent deposits [0057-0058], which expressly suggests that the shape of the insulator can be a result effective variable in preventing unwanted deposits. Meaning, that even though the express shape of the claims is not shown in the teachings of Yamawaku, it is suggested that any shape can be employed in order to create the desired oxygen radicals and deposit prevention. Thus, because the exposure of the insulator of Yamawaku to the plasma is what creates the oxygen radicals, changing the shape of the insulator of Yamawaku such that it remains in its entirety under the first focus ring but also has a portion of the upper surface (such as a side top corner of the insulator) exposed to the plasma, would be considered obvious, for the predictable result of creating the free radicals to prevent unwanted deposits. See MPEP 2143 Motivation A.
Yamawaku does not expressly teach a conductive ring that is conductive, the conductive ring being electrically in contact with an outer peripheral face of the second focus ring.
Koshiishi teaches a focus ring set (50, 51, 52 Fig. 11) wherein the lower ring 51, i.e., the second focus ring (as it is below and more interior of the upper ring), is surrounded on the outer periphery by a grounding ring 53, which is a conductive ring as it performs the function of creating a grounding path, such that high frequency power that could create a surface wave is changed to the ground [0124, 0066-00124], it being electrically in contact with the outer peripheral face of the second focus ring (as it is positioned to contact the outer peripheral edge of the second focus ring underneath the first focus ring of 52), to create a ground path in order to prevent deposition on the backside surface of the wafer which is unwanted.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku by adding the conductive ring of Koshiishi. One would be motivated to do so for the predictable result of creating a grounding path in order to prevent depositions on the backside of the wafer. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Yamawaku teaches a shape of the insulator in the focus ring is substantially a ring, slit or an island, as it is a block with a gap.
In regards to Claim 3, Yamawaku teaches a shape of a part of the insulator exposed to the plasma space trough the gap is a ring or a slit, as the gap exposes the ring inside.
In regards to Claim 4, Yamawaku teaches where material forming a portion other than the insulator in the focus ring is a semiconductor, as per the rejection of Claim 1 above, as the focus ring is made out of semiconducting material.
In regards to Claim 5, Yamawaku teaches the insulator is made of material whose volume resistivity is in a range of 1 x102 to 1 x1017[Qc m], as the insulator is made out of quartz/silicon oxide, as per the rejection of Claim 1 above, a material that fulfills this limitation as evidenced in page 13 lines 20-25.
In regards to Claim 6, Yamawaku teaches the insulator is made of any one of silicon oxide, i.e., quartz, as per the rejection of Claims 1 and 5 above.
In regards to Claim 7, Yamawaku in view of Koshiishi teaches the second focus ring causes a direct current to flow from a contact that is an entrance of the direct current to a path of the focus ring determined by arranging the insulator, as the conductive ring contacts the second focus ring to create the grounding path and the insulator opens up more surface area of the second focus ring to plasma and thus also to direct current from the plasma processing area.
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamawaku in view of Koshiishi is substantially the same as the claimed apparatus, the apparatus of Yamawaku in view of Koshiishi would be capable of fulfilling the limitations of the claim and thus be able to ring cause a direct current to flow from a contact that is an entrance of the direct current to a path of the focus ring determined by arranging the insulator, there being no structural difference between the apparatus of Yamawaku in view of Koshiishi and that of the claim.
In regards to Claim 11, Yamawaku teaches the number of the insulator is at least one (as shown in Fig. 1 and 2), and the at least one insulator 25c is provided at a predetermined height on a side between the inner peripheral side of the second focus ring and the outer peripheral side of the second focus ring (as shown in Fig. 2 above, (as it is on the lip of the second focus ring).
In regards to Claim 12, Yamawaku teaches the insulator is a bond that bonds at least two members obtained by dividing the focus ring so as not to be electrically connected, as Yamawaku teaches the separation of 25a and 25b by 25c above, and as 25 is the only contact between the two structures.
In regards to Claim 16, Yamawaku teaches the upper surface of the protrusion of the second focus ring is coplanar with an upper surface of the first focus ring, as shown in the annotated figure above for the rejection of Claim 1. 
In regards to Claim 19, Yamawaku teaches the second focus ring causes the direct current to flow from an outlet of the direct current, the outlet being present at an upper surface of the protrusion, as it is exposed to plasma at the upper surface of the protrusion, this being interpreted as a functional limitation.  
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamawaku in view of Koshiishi is substantially the same as the claimed apparatus, the apparatus of Yamawaku in view of Koshiishi would be capable of fulfilling the limitations of the claim and thus be able to cause the direct current to flow from an outlet of the direct current, the outlet being present at an upper surface of the protrusion, there being no structural difference between the apparatus of Yamawaku in view of Koshiishi and that of the claim.
In regards to Claim 20, Yamawaku teaches wherein the outlet being present at an upper surface of the direct current does not flow into the first focus ring, as there is an insulator between the first and second focus rings, this being interpreted as a functional limitation.  
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamawaku in view of Koshiishi is substantially the same as the claimed apparatus, the apparatus of Yamawaku in view of Koshiishi would be capable of fulfilling the limitations of the claim and thus be able to cause the direct current to flow from an outlet of the direct current, the outlet being present at an upper surface of the protrusion, there being no structural difference between the apparatus of Yamawaku in view of Koshiishi and that of the claim.
In regards to Claim 21, Yamaguchi teaches the first focus ring is disposed right above the second focus ring while interposing the insulator between the first focus ring and the second focus ring, as shown in Fig. 2(E).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0176692 to Yamawaku in view of United States Patent Application No. 2007/0169891 to Koshiishi et al, as applied to Claim 7 above, and in further view of United States Patent Application No. 2015/0122422 to Hayasaka et al.
The teachings of Yamawaku in view of Koshiishi are relied upon as set forth in the above 103 rejection.
In regards to Claim 8, Yamawaku teaches that the surface of a ring like shape of being an exit of a direct current through a path of the part as it is made out of quartz, and wherein a width of the upper surface of the protrusion in a direction of a diameter of a ring included in the ring-like shape is at least 0.5 mm as the flange has a thickness of 1.7-2.0 mm which is smaller than the width of the protrusion like shape such that the protrusion has a width of at least 0.5 mm but does not expressly teach that the width of a surface of a ring like shape is at least 0.5 mm.
Hayasaka teaches that an ring like shape of silicone ring 27 can be made to have a thickness of 3 mm and a width of 38 mm [0012-0016], which allows for improved temperature control of the focus ring.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku in view of Koshiishi, with the silicon sheet width of 38mm or insulator thickness/width of 3mm, a value that fulfills the range of being greater than 0.5 mm, and as per the teachings of Hayasaka through the tables and experimental examples [0073-0100] is a result effective variable for temperature control improvement and as a given dimension for the flange of a ring (as the ring of 3a’s flange is the width of 27). One would be motivated to do so for improved temperature control of the focus ring. See MPEP 2143, Motivation A.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivation A. Specifically, the claimed dimension in view of a protrusion is greater than the flange width, as per the teachings of Yamawaku in view of Koshiishi, would result in the claimed dimensions of the claim in combination with Hayasaka would be greater than 0.5 mm, as Yamawaku in view of Koshiishi is silent to the dimensions and Hayasaka teaches acceptable dimensions for a width.
Yamawaku in view of Koshiishi and in further view of Hayasaka does not expressly teach the ring-like shape being an exit of a direct current through a path of the focus ring.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamawaku in view of Koshiishi and in further view of Hayasaka is substantially the same as the claimed apparatus, the apparatus of Yamawaku in view of Koshiishi and in further view of Hayasaka would be capable of fulfilling the limitations of the claim and thus be able to ring cause allow an exit of a direct current through a path of the focus ring, there being no structural difference between the apparatus of Yamawaku in view of Koshiishi and in further view of Hayasaka and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0176692 to Yamawaku in view of United States Patent Application No. 2007/0169891 to Koshiishi et al, as applied to Claim 7 above, and in further view of United States Patent Application No. 2008/0308230 to Takahashi et al.
The teachings of Yamawaku in view of Koshiishi are relied upon as set forth in the above 103 rejection.
In regards to Claims 9 and 13, Yamawaku in view of Koshiishi does not expressly teach a thickness of the insulator is in a range of 2 μm to 750 μm or wherein the insulator is a thermal spray film that is formed on a surface of the part by thermal spray.  
Takahashi teaches a thermal spray of insulating adhesive material 56 on a mounting stage 12 Fig. 3, 4 has a thickness of insulating material is sprayed to have a thickness of 60, or 90-150 μm [0039-0041], to prevent the deterioration of the flatness of the upper surface of the electrostatic chuck and adjusted to absorb the deformation of the electrostatic chuck due to temperature changes [0039].
It would be obvious to one of ordinary skill in the art, to have modified the insulator of Yamawaku in view of Koshiishi to change it to a spray on insulation at a thickness of thickness of 60, or 90-150 μm, a range that falls within the claimed ranges of the claim and is a result effective variable for preventing deterioration and deformation, for the purpose of absorbing the deformation of the mounting surface due to temperature changes (as the mounting stage is exposed to temperature changes and because flatness helps with the connection of the focus ring to the mounting stage), as per the teachings of Takahashi. One would be motivated to do so to prevent the deterioration of that surface. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. See MPEP 2143, Motivation A.  Yamawaku in view of Koshiishi teaches a spacer between the two rings that creates this insulation and Takahashi expressly teaches a thickness spray that separates two rings, it would be obvious to one of ordinary skill in the art, to have applied the dimensions of Takahashi to Yamawaku in view of Koshiishi as Yamawaku in view of Koshiishi is silent to the dimensions and Takahashi teaches acceptable dimensions for insulation.
The resulting apparatus fulfills the limitations of the claim. 

	
Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0176692 to Yamawaku in view of United States Patent Application No. 2007/0169891 to Koshiishi et al and United States Patent Application No. 2012/0247677 to Himori et al.
In regards to Claim 14, Yamawaku teaches semiconductor manufacturing apparatus 10 Fig. 1, 2  including treatment chamber 11, a mounting stage 12 that is disposed inside the treatment chamber 11; an electrostatic chuck (22, 23 and the lipped structure directly below that is not powered)  that is disposed on the mounting stage; and a focus ring 25 that is disposed on an upper surface of the electrostatic chuck and disposed at a peripheral edge portion of an object W to be processed, wherein the focus ring includes:
a first focus 25b ring that is conductive (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below); an insulator 25c Fig. 2e that is disposed entirely on a lower side of the first focus ring (as broadly recited, as the entirety of 25c being on a lower portion of 25b); a second focus ring 25a that is conductive (as it is made out of a semiconductive material, which is conductive in part, and is supported by Claim 4 below) and disposed on a lower side of the insulator; wherein the second focus ring has a protrusion that protrudes above the insulator on an inner peripheral side of the insulator, and an upper surface of the protrusion is exposed to a plasma space [0038-0064], and wherein a gap is formed between the protrusion of the second focus ring and the first focus ring, and a side surface of the insulator is exposed to the plasma space through the gap as shown in the annotated copy of Fig. 2 below:

    PNG
    media_image1.png
    334
    597
    media_image1.png
    Greyscale

Yamawaku does not expressly teach that the upper surface of the insulator is exposed to the plasma space through the gap.
It is noted that Yamawaku further teaches that the insulator can be many different shapes and there is no specific limit- provided that it is placed in the gap and contacts the plasma such that is generates oxygen radicals to prevent deposits [0057-0058], which expressly suggests that the shape of the insulator can be a result effective variable in preventing unwanted deposits. Meaning, that even though the express shape of the claims is not shown in the teachings of Yamawaku, it is suggested that any shape can be employed in order to create the desired oxygen radicals and deposit prevention. Thus, because the exposure of the insulator of Yamawaku to the plasma is what creates the oxygen radicals, changing the shape of the insulator of Yamawaku such that it remains in its entirety under the first focus ring but also has a portion of the upper surface (such as a side top corner of the insulator) exposed to the plasma, would be considered obvious, for the predictable result of creating the free radicals to prevent unwanted deposits. See MPEP 2143 Motivation A.
Yamawaku does not expressly teach  a conductive ring that is disposed at peripheries respectively of the mounting stage and the focus ring, the conductive ring being electrically in contact with the mounting stage and the focus ring; and a direct current source that is electrically connected to the mounting stage.
Koshiishi teaches a focus ring set (50, 51, 52 Fig. 11) wherein the lower ring 51, i.e., the second focus ring (as it is below and more interior of the upper ring), is surrounded on the outer periphery by a grounding ring 53 which also surrounds the mounting stage in Fig. 11, which is a conductive ring as it performs the function of creating a grounding path, such that high frequency power that could create a surface wave is changed to the ground [0124, 0066-00124], it being electrically in contact with the outer peripheral face of the second focus ring (as it is positioned to contact the outer peripheral edge of the second focus ring underneath the first focus ring of 52), to create a ground path in order to prevent deposition on the backside surface of the wafer which is unwanted.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku by adding the conductive ring of Koshiishi. One would be motivated to do so for the predictable result of creating a grounding path in order to prevent depositions on the backside of the wafer. See MPEP 2143 Motivation A.
Yamawaku in view of Koshiishi does not expressly teach a DC power source that is directly connected to the mounting stage.
Yamawaku teaches that the mounting stage 12 is connected to two high frequency power sources 18, 20 for ion attraction and plasma generation [0044].
Himori teaches a mounting stage/susceptor 12 Fig. 1 that is powered by a high frequency power 18 and a LF high frequency power supply 20 and a DC voltage applying unit 23, which is used for ion attraction [0038, 0022-0042], there being an electrostatic chuck 24 with a separate DC power supply that isn’t shown [0033]. Himori teaches the power supply arrangement of Fig. 1, with a DC power supply that supplies a rectangle shaped wave creates processing controllability improvements [0009-0014].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamawaku in view of Koshiishi, by changing the RF power to the mounting stage with the power supplies of Himori that includes a DC applying unit. One would be motivated to do so for the predictable result of improving processing controllability. See MPEP 2143 Motivation A. 
Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 17, Yamawaku teaches a gap is formed between the protrusion of the second focus ring and the first focus ring, and the insulator is exposed to the plasma space through the gap, as shown in the annotated figure above for the rejection of Claim 14.   
In regards to Claim 18, Yamawaku teaches the upper surface of the protrusion of the second focus ring is coplanar with an upper surface of the first focus ring, as shown in the annotated figure above for the rejection of Claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2009/0101283 to Iwata wherein there is an exposed 52 conductive ring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716